Title: Enclosure: Extract of Letter concerning W. A. Bowles, 12 December 1791
From: Jefferson, Thomas
To: Hammond, George


EnclosureExtract of Letter concerning W. A. Bowles
A vessel arrived here from New Providence with certain accounts of a Mr. Bowles being there, having lately arrived from London in company with five Indians, and British goods to amount of upwards thirty thousand pounds sterling, said to be delivered as presents (by Bowles) to the Indians in this quarter from the goverment of Great Britain. That the said Bowles was actually to sail four days after this vessel from Providence for the coast of Florida, with a principal part of his cargo of goods, and that Indian river, about 100 miles South of Augustine, was to be his first rendezvous; there to be met by large bodies of Indians attached to his views. It is said that he has a very large  quantity of arms and ammunition with him; and that he intends establishing a strong post about the head of Indian river and in the province of East Florida, for the purpose of keeping open a communication between Britain and the Creeks, Choctaws, Chickasaws, and other tribes of Indians. This Bowles is the same person who made an attempt to establish a post in Florida about two years past, under the auspices of Lord Dunmore and others in Providence; but the people (about fifty in number) which had with him, described him soon after his landing, by which his scheme for that time proved abortive. Soon after he went with some five Indians he has now with him to Providence, from thence to Canada, and from thence was sent to England at the expence of that government, and whilst in England maintained at a very great expence.
It is confidently asserted that this man is sent out by the British government, tho’ not openly avowed by them. I saw some Gentlemen who came passengers from Providence in the vessel that brought those accounts, who informed me that it was generally believed there, that the British government had equipped Bowles, that Govr. Dunmore and all the Officers of government in the Bahamas paid Bowles great attention, though formerly a very low character. Certain it is, that Bowles could not have credit for the amount of five pounds on his own account, in any country where he is known.
